DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/9/2020 and reviewed by the Examiner.
Drawings
The drawings are objected to because figures 4B, and 5B contain figures that utilize grayscale shading, per 37 C.F.R. 1.84(m) and section 608.02 IV of the MPEP, the shading of figures must not reduce the legibility of the figures. The examiner believes that the shading in these figures would reduce the legibility of the figures and obscure the details of the system, especially when the figures are reproduced.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Vortexes 402 from paragraph 24 of the specification are not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities: Vortexes 402 introduced in paragraph 24 of the specification are not labeled in the figures.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US #10,800,511).
Regarding claim 1, Dickey teaches an airplane, comprising: a fuselage (104); a port wing (128) and a starboard wing (128) coupled to the fuselage (104, and 128 as seen in figure 33); and a first control surface triplet (204, and 400) on the port wing (204, and 400 as seen in figure 34, the control surface triplet can be more clearly seen in the dashed box on the starboard side, but the control surfaces are the same on each wing), the first control surface triplet comprising a first control surface (Shown below in figure 40), a second control surface (Shown below in figure 40) and a third control (Shown below in figure 40), wherein the first control surface comprises a first inner control surface angle in a first range from 1 degree to 89 degrees (Shown below in figure 40, as can be seen in figure below the first inner angle is between 1 and 89 degrees), in a second range of 20 degrees to 70 degrees, or in a third range of 40 degrees to 60 degrees, and wherein the first control surface comprises a first outer control surface angle in the first range from 1 degree to 89 degrees (Shown below in figure 40, as can be seen in figure below the first outer angle is between 1 and 89 degrees), in the second range of 20 degrees to 70 degrees, or in the third range of 40 degrees to 60 degrees.  But, this embodiment of Dickey does not teach that the wing is continuously coupled to the fuselage and a nose section.
However, the embodiment of Dickey shown in figure 1 does teach that the wing is continuously coupled to the fuselage and a nose section (108, and 128 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wings continuously coupled to the fuselage and nose because these are two embodiments of the same invention.  The motivation for having the wings continuously coupled to the fuselage and nose is that it allows the aircraft to help maximize the lift and minimize the drag on the aircraft.

    PNG
    media_image1.png
    568
    576
    media_image1.png
    Greyscale

Regarding claim 2, Dickey teaches the airplane of claim 1, wherein the third control surface comprises a second inner control surface angle in the first range from 1 degree to 89 degrees (Shown above in figure 40, as can be seen in figure below the second inner angle is between 1 and 89 degrees), in the second range of 20 degrees to 70 degrees, or in the third range of 40 degrees to 60 degrees, and wherein the third control surface comprises a second outer control surface angle in the first range from 1 degree to 89 degrees (Shown above in figure 40, as can be seen in figure below the second outer angle is between 1 and 89 degrees)
Regarding claim 3, Dickey teaches the airplane of claim 2, further comprising: a second control surface triplet (204, and 400) on the starboard wing (204, and 400 as seen in figure 34), the second control surface triplet comprising a fourth control surface (Shown below in figure 40), a fifth control surface (Shown below in figure 40) and a sixth control surface (Shown below in figure 40), wherein the fourth control surface comprises a third inner control surface angle in the first 11Attorney Docket No.: D078-0008US range from 1 degree to 89 degrees (Shown below in figure 40, as can be seen in figure below the third inner angle is between 1 and 89 degrees), in the second range of 20 degrees to 70 degrees, or in the third range of 40 degrees to 60 degrees, and wherein the fourth control surface comprises a third outer control surface angle in the first range from 1 degree to 89 degrees (Shown below in figure 40, as can be seen in figure below the third outer angle is between 1 and 89 degrees), in the second range of 20 degrees to 70 degrees, or in the third range of 40 degrees to 60 degrees.

    PNG
    media_image2.png
    568
    576
    media_image2.png
    Greyscale

Regarding claim 4, Dickey teaches the airplane of claim 1, wherein a sixth control surface comprises a fourth inner control surface angle in the first range from 1 degree to 89 degrees (Shown above in figure 40, as can be seen in figure below the fourth inner angle is between 1 and 89 degrees), in the second range of 20 degrees to 70 degrees, or in the third range of 40 degrees to 60 degrees, and wherein the sixth control surface comprises a fourth outer control surface angle in the first range from 1 degree to 89 degrees (Shown above in figure 40, as can be seen in figure below the fourth outer angle is between 1 and 89 degrees)
Regarding claim 5, Dickey teaches the airplane of claim 1, wherein the first control surface, the second control surface, or the third control surface are movable in an upward direction or a downward direction (200, and 400 as seen in figures 40, and 41).
Regarding claim 8, Dickey teaches the airplane of claim 1, wherein the first control surface and the second control surface have a first edge interface angle (202, and 400 as seen in figure 40, as can be seen the first control surface has an edge interface that is angled relative to the second control surface).  But, Dickey does not explicitly teach that the angle is between 30 to 60 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the angle between 30 and 60 degrees, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the angle between 30 and 60 degrees is that it helps to reduce the drag generated when the air first hits the leading edge of the control surface.
Regarding claim 9, Dickey teaches the airplane of claim 1, wherein the second control surface and the third control surface have a second edge interface angle (202, and 400 as seen in figure 40, as can be seen the third control surface has an edge interface that is angled relative to the second control surface).  But, Dickey does not explicitly teach that the angle is between 30 to 60 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the angle between 30 and 60 degrees, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the angle between 30 and 60 degrees is that it helps to reduce the drag generated when the air first hits the leading edge of the control surface.
Regarding claim 11, Dickey teaches the airplane of claim 1, further comprising: a midship control surface (136 as seen in figure 33, as can be seen the vertical tail has a rudder at the rear), a port control surface (204 and 400 as seen in figure 34 located on the outer portion of the wing relative to the triplet control surface), and a starboard control surface (204, and 400 as seen in figure 34 located on the outer portion of the wing relative to the triplet control surface).
Regarding claim 12, Dickey teaches the airplane of claim 11, wherein the midship control surface, the port control surface, and the starboard control surface are comprised of obtuse angle planforms (As can be seen in figures 33, and 34 the midship, port, and starboard control surfaces all have shapes include at least 1 oblique angle).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US #10,800,511) in view of Riviere (US #2,156,403).
Regarding claim 6, Dickey teaches the airplane of claim 1, but does not teach that the first control surface, the second control surface, or the third control surface are movable in a split configuration wherein a top surface of the first control surface, the second control surface, or the third control surface is movable in an upward direction and a bottom surface of the first control surface, the second control surface, or the third control surface is movable in a downward direction.  However, Riviere does teach that the first control surface, the second control surface, or the third control surface are movable in a split configuration (10 as seen in figure 1, and Page 2, column 1, lines 29-32) wherein a top surface of the first control surface, the second control surface, or the third control surface is movable in an upward direction (10 as seen in figure 1) and a bottom surface of the first control surface, the second control surface, or the third control surface is movable in a downward direction (10 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least one of the control surfaces to be a split control surface because Dickey and Riviere are both control surface systems on aircraft wings.  The motivation for having at least .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US #10,800,511) in view of Tracy et al. (US #7,004,428).
Regarding claim 7, Dickey teaches the airplane of claim 1, but does not teach that the first control surface, the second control surface, or the third control surface are individually controllable.  However, Tracy does teach that the first control surface, the second control surface, or the third control surface are individually controllable (10 as seen in figures 4, 5, and 6, and Column 2, lines 50-61).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control surfaces be individually controlled because Dickey and Tracy are both control surface systems on aircraft wings.  The motivation for having the control surfaces be individually controlled is that it allows the control surfaces to dynamically respond to the changing flight conditions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US #10,800,511) in view of Etling (PGPub #2011/0303796).
Regarding claim 10, Dickey teaches the airplane of claim 1, but does not teach a starboard inner control surface doublet on the starboard wing and a port inner control surface doublet on the port wing.  However, Etling does teach a starboard inner control surface doublet (16) on the starboard wing (16, and 32, as can be seen there are a pair of control surfaces on the rear of the starboard wing) and a port inner control surface doublet (16) on the port wing (16, and 32, as can be seen there are a pair of control surfaces on the rear of the port wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control surface doublet on each of the wings because Dickey and Etling are both aircrafts with leading edge control surfaces.  The motivation for having a control surface doublet on each of the wings is that it provides a greater number of control surfaces to the aircraft to help improve the control of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647